Case 1:20-cv-00161-JPH-DML Document 13 Filed 06/01/20 Page 1 of 2 PageID #: 187




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

 CHRIST A. TSETSE,                                      )
                                                        )
                                Petitioner,             )
                                                        )
                           v.                           )        No. 1:20-cv-00161-JPH-DML
                                                        )
 WENDY KNIGHT,                                          )
                                                        )
                                Respondent.             )

            ENTRY DISMISSING PETITION FOR WRIT OF HABEAS CORPUS
                  AND DIRECTING ENTRY OF FINAL JUDGMENT

         In a prison disciplinary proceeding identified as No. CIC 19-10-0015, the petitioner was

 found guilty of violating prison rules. In her motion to dismiss, the respondent reports that the only

 sanction that could have affected the duration of the petitioner’s custody, the suspended 60-day

 loss of earned credit time, was never enforced and the sanction has expired. See dkt. 12.

         A federal court may issue a writ of habeas corpus pursuant to 28 U.S.C. ' 2254(a) only if

 it finds the applicant “is in custody in violation of the Constitution or laws or treaties of the United

 States.” Id. Because the petitioner is not “in custody” based on the sanctions imposed in the

 challenged disciplinary hearing, the habeas action is moot. See Eichwedel v. Curry, 700 F.3d 275,

 279 (7th Cir. 2012). A moot case must be dismissed for lack of jurisdiction. Home Care Providers,

 Inc. v. Hemmelgarn, 861 F.3d 615, 620 (7th Cir. 2017).

         Accordingly, for the above reasons, the respondent’s unopposed motion to dismiss this

 action as moot, dkt. [11], is GRANTED. Judgment consistent with this Entry shall now issue.

 SO ORDERED.
Date: 6/1/2020




                                                    1
Case 1:20-cv-00161-JPH-DML Document 13 Filed 06/01/20 Page 2 of 2 PageID #: 188




 Distribution:

 CHRIST A. TSETSE
 966972
 PENDLETON - CORRECTIONAL INDUSTRIAL FACILITY
 CORRECTIONAL INDUSTRIAL FACILITY
 Inmate Mail/Parcels
 5124 West Reformatory Road
 PENDLETON, IN 46064

 Abigail Recker
 INDIANA ATTORNEY GENERAL
 abigail.recker@atg.in.gov




                                       2
